Citation Nr: 1203652	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  09-21 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and Insurance Center 
in Philadelphia, Pennsylvania  


THE ISSUE

1.  The propriety of the creation of the overpayment of VA disability compensation in the amount of $13,167.00 to include whether the Veteran was a fugitive felon resulting in termination of compensation benefits for the period December 19, 2006 to February 28, 2008.  

2.  Entitlement to waiver of recovery of an overpayment of VA disability compensation benefits. 

(The issue of whether new and material evidence has been submitted to reopen the claim of service connection for an innocently acquired psychiatric disorder, and if so, whether service connection is warranted is subject of another document of this date.)





ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to May 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the RO.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that a remand is required in this matter involving an overpayment of compensation benefits.  In a March 2008 decision, the RO denied the Veteran's request for a waiver of recovery of the debt.  The Veteran was notified of this decision in December 2008.  He filed a Notice of Disagreement in December 2008.  

It is not clear from the record if a Statement of the Case has been issued as to this matter.  A Statement of the Case is not of record.  A copy of the Veteran's May 2009 VA Form 9, Substantive Appeal is of record.  

Under these circumstances, a Statement of the Case should be issued if this action has not yet been taken by the RO.  See Manlicon v. West, 12 Vet. App. 238 (1999). The Board is required to remand, rather than refer, this issue.  Id.  




The Veteran, in essence, disputes the amount of the assessed overpayment.  He asserts that he was not a fugitive felon because he was unlawfully incarcerated and was not put on trial, convicted, or sentenced for a felony.  

The Veteran submitted documents from the Polk County Sheriff's Office, but these documents do not clearly establish if the warrant issued on December 19, 2008 was cleared.  

The United States Court of Appeals for Veterans Claims (Court) has held that when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2011); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.

Pursuant to these guidelines, the Board must defer a determination regarding waiver of recovery of the debt until the questions concerning the creation of the debt have been resolved.  The issue of the propriety of the creation of the indebtedness is remanded to the RO for consideration.  

The Board notes that, with regard to the issue of whether the debt was properly created, the matter of the Veterans Claims Assistance Act of 2000 (VCAA) applies.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VCAA applies because the regulations governing the propriety of the debt (within 38 C.F.R. Part 3) are covered by VCAA.  Thus, on remand, the RO should furnish appropriate VCAA notice to the Veteran. 

The Board also finds that additional development is necessary with regards to the issue of whether the debt as calculated is correct.  The RO should contact the Sheriff's Office in Polk County, Florida and/or other appropriate government agency in order to request documentation pertaining to the warrant issued on December 19, 2006 and information as to whether the Veteran had been taken into custody and if so, the date of custody and the date of release; and whether the warrant was properly issued.  

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2011). 

The Board finds that additional development is necessary regarding the Veteran's request for a waiver of the debt.  In the December 2008 statement, the Veteran stated that he did not receive a financial status report from the RO.  The Veteran should have the opportunity to submit a VA Form 5655, Financial Status Report.

The Veteran submitted a VA Form 9 in May 2009 and indicated that he wanted to testify at a personal hearing with the Board.  He should be notified of his right to a hearing if this matter is perfected on appeal by submission of a timely Substantive Appeal after issuance of a Statement of the Case.  See 38 C.F.R. § 20.703 (2011).  The RO should take appropriate steps in order to respond to the Veteran's request for a hearing.   

Accordingly, these matter are REMANDED to the RO for the following action:

1.  The RO first should make certain that all notification and development action required by VCAA have been completed.  

2.  The RO then should contact the Sheriff's Office in Polk County, Florida and/or other appropriate government agency in order to request documentation pertaining to the warrant issued on December 19, 2006, information as to the date that the Veteran was taken into custody and the date of release and information as to whether the warrant was properly issued.    

3.  The RO also should provide the Veteran with a copy of VA Form 5655, Financial Status Report and afford him a reasonable opportunity to provide the requested current financial information.   

4.  The RO should take appropriate action to schedule the Veteran for the requested hearing with a Veterans Law Judge at the earliest opportunity.  

A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2011).   

4.  After completing all indicated action to the extent possible, the RO then should adjudicate the matter pertaining to the propriety of the creation of the debt now calculated in the amount of $13,167.00 to include whether the Veteran was properly determined to a fugitive felon resulting in termination of compensation payments for the period December 19, 2006 to February 28, 2008 in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be informed of its decision and afforded a reasonable opportunity for response.    

5.  Finally, after completing any other development deemed to be warranted, the RO should readjudicate the claim in terms of the requested waiver of recovery of any calculated overpayment of VA compensation in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his attorney a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


